On Motion to Dismiss.
Nicholls, C. J.
The plaintiffs move to dismiss the appeal of H. B. McMurray, receiver, on the grounds:
1st — That he has no interest in the controversy between plaintiff and defendant and was only appointed for the purpose of collecting the paving certificates pledged by defendant to plaintiffs.
2nd — The district judge had no power to grant to H. B. McMurray a suspensive appeal from a money judgment exceeding two thousand dollars on a bond of two hundred and fifty dollars, and the order for a suspensive appeal should be rescinded, and is not sufficient to give-this court jurisdiction of the appeal.
The application for the dismissal of this .appeal is supported by no brief in behalf of the same.
Counsel can scarcely expect this court to seek and ascertain for itself the facts on which such a motion is based.
We are told that the receiver has no interest to appeal, but the lower *564court, which was fully advised of the situation, granted him one. And we are informed by appellants’ brief that the appellee made an unsuccessful attempt in the lower court to have the order for the same rescinded on the ground of want of interest.
In order to ascertain what interest the receiver has in the matters involved and what issues he has raised or proposes to raise on appeal, we would have to examine a very large transcript, without any aid or assistance from counsel. The whole case is before us on appeal of ether parties and from the information to be obtained by us later we will be able to deal advisedly with the rights of all parties. If the receivei has no interest in the controversy, we can so declare at that time. (Succession of Fortier, 51 Ann. 1567, 1568.)
The receiver, as appellant, furnished a bond of appeal for two hundred and fifty dollars, the amount of bond ordered by the court. The appeal cannot be dismissed on the ground that the amount is too small. The appeal is good at least as a devolutive appeal.
For the reasons assigned, the application is denied.